Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Priority


1.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement


2.	The information disclosure statement (IDS) submitted on 12/11/2019 has been considered by Examiner and made of record in the application file.

Election/Restrictions

3.	This application contains claims directed to the following patentably distinct species of the claimed invention: 
Claims 1-22 are directed to two species as illustrated in figures 1-3.  Two species are identified as below.
Species 1 – claims 1-8, 10-12 and 14-20 directed to a method for artifact correction of three-dimensional volume image data of an object, comprising: receiving first volume image data via a first interface, the first volume image data being based on projection measurement data acquired via a computed tomography device, the computed tomography device including a system axis, and the first volume image data 
Species 2 – claims 9, 13 and 21-22 directed to a method for adjustment of a trained function, comprising: first receiving the trained function via a training interface; second receiving, via the training interface, artifact- affected first training volume image data of a training object, including a training artifact, the training artifact including high-frequency first portions in a direction of a first axis and, in a plane perpendicular to the first axis, including second portions which are low-frequency relative to the high-frequency first portions; third receiving, via the training interface, substantially artifact-free second training volume image data of the training object, the second training volume image data being brought into association; ascertaining artifact-corrected third training volume image data by applying the trained function to the first training volume image data via a training computing unit; and adjusting the trained function based upon a comparison of the second training volume image data and the third training volume image data via a training computing unit, as shown in figure 3 of the application. 

4.	Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, no claim is generic.



6.	Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after the election, applicant must indicate which are readable upon the elected species.  MPEP § 809.02(a).

7.	Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 

8.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion

9.	Any response to this action should be mailed to:
		Mail Stop_________ (Explanation, e.g., Amendment or After-final, etc.)
			Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Facsimile responses should be faxed to:
(571) 273-8300
Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22313
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN HOANG NGUYEN whose telephone number is (571)272-8329.  The examiner can normally be reached on 8:00Am-5:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pan Yuwen can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/TUAN H NGUYEN/Primary Examiner, Art Unit 2649